The information in this case charged that on or about the 4th day of November, 1922, Will *Page 79 
Green and John Doe did have in their possession an apparatus commonly called a distillery described as follows: One copper cooker, pipe, cap and condenser, barrel, gasoline burner, six barrels, one five-gallon can containing gasoline, one hogshead containing mash, six barrels of mash then and there being in process of fermentation, all of which said mash and ingredients and distillery were for the purpose of manufacturing intoxicating liquor, to wit, whisky. Said defendants failing in the commission of said offense, in that they were prevented and intercepted in the perpetration thereof by the timely arrival of Officers John Harrison, Every, and Borden and others.
On his separate trial the jury returned a verdict finding the defendant Will Green guilty and fixing his punishment at confinement for 10 days in the county jail and a fine of $50. From the judgment entered on the verdict, he appeals.
A number of errors are assigned, but the defendant is not represented by counsel in this court, and no brief in support of the assignments of error has been filed. We have examined the record and find it free from substantial error.
The judgment of the lower court is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur.